Citation Nr: 0621974	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a 
gonococcus infection, including loss of use of a creative 
organ.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1943 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's petition to reopen his previously 
denied claim for service connection for residuals of a 
gonococcus infection, including loss of use of a creative 
organ.  In May 2004, to support his claim, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  

In July 2004, for good cause shown, the Board advanced this 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2005).  That same month, the Board 
issued a decision finding that new and material evidence had 
been submitted to reopen the claim.  But upon reopening, the 
Board remanded the claim to the RO via the Appeals Management 
Center (AMC) for additional development and readjudication.  
The Board again remanded the claim in August 2005 and 
December 2005 to ensure compliance with the remand directives 
specified.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance).  In 
March 2006, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim and returned the 
case to the Board for further appellate review.




FINDINGS OF FACT

1.  The preponderance of the medical evidence indicates sulfa 
drug treatment does not cause permanent infertility.

2.  The preponderance of the medical evidence indicates the 
delay in treating the veteran's gonorrhea during military 
service did not cause his infertility.

3.  There is no other evidence suggesting the veteran's 
infertility either originated in service or is otherwise 
causally related to his military service.


CONCLUSION OF LAW

The veteran's infertility (claimed as a residual of a 
gonococcus infection) was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in September 2001, 
August 2003, December 2004, and August 2005.  These letters 
provided him with notice of the evidence necessary to support 
his claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
December 2004 and August 2005 VCAA letters also specifically 
requested that he submit any evidence in his possession 
pertaining to this claim.  Thus, the content of these letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
This timing requirement also applies to the elements of the 
claim that relate to the initial disability rating assigned.  
Dingess,19 Vet. App. at 489.  Here, the veteran was provided 
with a VCAA notice letter in September 2001, which was before 
the RO's initial adjudication of his claim in July 2002, but 
this letter did not contain the language of the fourth 
element mentioned above.  Content-complying VCAA notice was 
not provided until after the RO's July 2002 decision - in the 
December 2004 and August 2005 letters.  Notwithstanding this, 
in Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not necessarily have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See, Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

Here, the December 2004 and August 2005 VCAA notice provided 
the veteran with ample opportunity to respond by identifying 
and/or submitting additional supporting evidence before the 
March 2006 SSOC, wherein the AMC readjudicated his claim 
based on any additional evidence that had been submitted or 
otherwise obtained since the initial RO rating decision in 
question, statement of the case (SOC), and any prior SSOCs.  
In response to the August 2005 VCAA notice and March 2006 
SSOC, he submitted additional evidence, including Internet 
and medical research (see his March and April 2006 letters).  
He waived initial consideration of this evidence by the RO in 
accordance with 38 C.F.R. § 20.1304(c) (see his 
representative's May 2006 letter).   He has not indicated he 
has any other information or evidence to submit or which 
needs to be obtained.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs).  He also submitted various 
lay statements, letters from Dr. Cavanaugh, and Internet and 
medical research for consideration.  VA examinations were 
scheduled in October 2001, March 2005, and February 2006 and 
additional medical opinions were provided in addendums dated 
in November 2001 and September 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  



Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's SMRs indicate he had a history of bilateral 
orchiopexy (an operation to repair undescended testicles).  
In April 1943, he had catarrhal fever and was treated for 10 
days before being discharged fit for duty.  A gonococcus 
infection was diagnosed in early July 1943 and he was 
transferred to a U.S. naval hospital for treatment.  On 
physical examination he was normal except for urethral 
discharge.  His temperature was also normal.  He was treated 
with sulfathiazole for almost a month before he was given 
penicillin.  After he was given injections of penicillin, his 
symptoms cleared up within 2 to 3 days and his laboratory 
results for gonorrhea were negative.  (Note:  Penicillin was 
first used on a patient in March 1942 and was not mass 
produced until 1948.  During World War II, penicillin was in 
extremely short supply, which explains why the veteran was 
first treated with sulpha drugs to see if any improvement 
could be made in his condition before administering 
penicillin.)

According to the veteran, he married shortly after being 
discharged from the military in November 1945.  Several years 
later he and his wife began trying to have children, but were 
unsuccessful, and he was told by a doctor he was infertile.  
He said he adjusted to life without children, but as he grew 
older began questioning the drugs he was given during his 
military service and whether they caused his infertility (see 
his July 2001 letter).  

A recent December 2001 semen analysis from North Shore 
University Hospital confirms the veteran has azoospermia (few 
or no sperm cells).  He alleges two theories supporting his 
claim and linking his infertility to the gonococcus infection 
during service.  First, he believes the treatment with sulfa 
drugs during service caused his infertility.  Second, he 
claims the sulfa drugs were ineffective, so he should have 
been treated sooner with penicillin; he believes the delay in 
treating his gonorrhea with penicillin also may have caused 
his infertility.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting a VA examiner's 
(Dr. Arias') opinion over a private physician's (Dr. 
Cavanaugh's) opinion to the contrary.



In support of the veteran's contention that sulfa drugs 
caused his infertility, Dr Cavanaugh opined that there is a 
link between sulpha drugs and oligospermic male infertility, 
and therefore, high dose sulphonamide therapy "could have 
contributed" to the veteran's infertility (see the doctor's 
August 2001 letter).  In a January 2002 letter, the doctor 
reiterated the possibility of a nexus, but explained it was 
impossible to establish a definite link.

In February 2005, the AMC received copies of the medical 
abstracts from Dr. Cavanaugh to support his opinion.  These 
abstracts indicate research has shown treatment with 
sulphonamides, commonly used to treat irritable bowel 
syndrome, Crohn's disease, and colitis, causes a reversible 
reduction in fertility.  In other words, while being treated 
with sulphonamides, test subjects had a higher rate of 
infertility, but became fertile after discontinuing treatment 
with the drug.  In one instance, a patient had been treated 
for 18 months with a sulphonamide during which he was 
infertile, but when he terminated treatment his semen 
analysis became normal and his wife became pregnant.  The 
conclusion of this study was that the effects of the drug on 
spermatogenesis was completely reversible once the drug was 
withdrawn.  In sum, the medical abstracts show an established 
link between sulpha drugs and infertility while undergoing 
treatment, but this condition is temporary and reversible and 
unlike the veteran's case - not a permanent condition.

Moreover, Dr. Arias, a VA physician who examined the veteran 
in October 2001, March 2005, and most recently in February 
2006 opined the veteran's infertility probably resulted from 
his history of cryptorchism (undescended testicles) and not 
treatment with sulfa drugs (see the November 2001 addendum to 
the October 2001 VA examination).  Before reaching this 
conclusion, Dr. Arias consulted with an urologist and also 
performed his own MedLine search, which failed to find a 
link between sulfa drug or penicillin treatment and 
longstanding oligospermia.  In March 2005, Dr. Arias reviewed 
the medical abstracts provided by Dr. Cavanaugh but did not 
change his opinion (see report of the March 2003 
VA examination).  According to Dr. Arias, the research 
suggested that any infertility found in men treated with 
sulfa compounds was reversible once treatment was terminated 
and therefore, sulfa treatment during military service was 
probably not the reason for the veteran's infertility.  In 
sum, Dr. Arias' opinion is more probative because the medical 
abstracts provided by Dr. Cavanaugh do not support the 
contention that sulfa drug treatment can cause permanent 
infertility as in the veteran's case.  

The veteran's alternative theory of entitlement is that the 
delay in successfully treating his gonorrhea with penicillin 
caused his infertility.  In support of this contention, he 
has submitted Internet research showing gonorrhea, if left 
untreated, can cause infertility (see article by Zoe Lord 
received in May 2006).  This medical principle is not in 
dispute, however, the question remains whether this is what 
in fact happened in this particular case.  While a veteran 
may use medical treatise evidence to establish the requisite 
link claimed, the treatise evidence may not simply provide 
speculative generic statements.  Instead, the treatise 
evidence must discuss generic relationships with a degree of 
certainty such that under the facts of a specific case there 
is at least a plausible causality based on objective facts 
rather than on unsubstantiated opinion.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 
Vet. App. 122, 130 (2000); Hensley v. West, 212 F.3d 1255, 
1265 (Fed. Cir. 2000).

The article by Zoe Lord explains, if gonorrhea is left 
untreated, the infection can spread to the testicles and 
result in sterility.  Dr. Arias further explained, 
after consulting with an infectious disease expert, if the 
infection had spread to the veteran's testicles causing 
infertility, the record would show signs of orchitis 
(inflammation of the testes) (see the September 2005 addendum 
to the March 2005 VA examination and the report of the 
February 2006 VA examination).  At first, in September 2005, 
the doctor mistakenly stated the medical evidence did show 
signs of orchitis.  In February 2006, however, he corrected 
his earlier report by explaining the medical evidence did NOT 
show signs of orchitis and, therefore, the delay in treating 
the veteran's gonorrhea was not the cause of his infertility.  
And, in fact, a review of the SMRs shows no signs of any 
abnormality except for urethral discharge - an indication 
the infection had not spread to the testes.  This supports 
Dr. Arias' opinion that the delay in treating the veteran's 
gonorrhea with penicillin did not cause infertility.

The Board also has considered the veteran's criticism of Dr. 
Arias' opinion that his infertility was most likely caused by 
bilateral cryptorchidism.  Apparently this opinion was based, 
at least in part, on the doctor's assumption that the 
orchiopexy was done when the veteran was 7 or 8 years old 
(thereby increasing his chances of infertility).  The veteran 
says he is unsure exactly when the surgery was performed, but 
only knows he was very young at the time (see his April 2006 
letter).  The Internet research submitted by the veteran from 
www.wikipedia.org notes a higher rate of infertility, about 
38 percent more than the normal population, in men who have 
had bilateral orchiopexy.  Apparently, research has shown 
degeneration of spermatogenetic tissue and reduced 
spermatogonia counts after the second year of life in 
undescended testes.  In this case, admittedly, it remains 
unclear when the veteran had the surgery to correct this 
condition, and it not absolutely certain bilateral 
cryptorchism caused his infertility.  But, unfortunately, 
there clearly is a significantly increased risk of 
infertility in men, like him, who have had this condition as 
a child.  And notwithstanding the actual cause of infertility 
in this case, the evidence simply does not show it occurred 
as a result of a disease or injury during service - either 
as a result of sulfa drug treatment or the delay in treating 
the gonorrhea with penicillin.

For these reasons, the claim for service connection for 
residuals of a gonococcus infection, including loss of use of 
a creative organ, must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for residuals of a 
gonococcus infection, including loss of use of a creative 
organ, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


